943 So.2d 1018 (2006)
Reashad ROSIER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2899.
District Court of Appeal of Florida, Second District.
December 15, 2006.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to Reashad Rosier's right, if any, to file a timely and sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850.
WHATLEY, NORTHCUTT, and WALLACE, JJ., Concur.